United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







Inventor: Karin Layton			:
Application No. 16/537,606			:		Decision on Petitions 
Filing Date: August 11, 2019			:				
Attorney Docket No. 137169-8001.US01	:


This is a decision on a petition under 37 C.F.R. § 1.78(c) filed June 13, 2022.  This is also a decision on a petition under 37 C.F.R. § 1.182 filed June 13, 2022, which requests expedited consideration of the petition under 37 C.F.R. § 1.78(c).

The petition under 37 C.F.R. § 1.78(c) is dismissed as moot.

The petition under 37 C.F.R. § 1.182 is granted.

The application was filed with an application data sheet (“ADS”) on August 11, 2019.  The ADS states this application claims the benefit of Application No. 62/717,874.  The ADS states the filing date of the provisional application is December 8, 2018.  However, the correct filing date for the provisional application is August 12, 2018.

On August 23, 2019, the Office issued a filing receipt listing the benefit claim with the correct filing date for the provisional application.  As a result of the incorrect filing date listed in the ADS, the benefit information on the filing receipt is accompanied by the following language: “Data provided by applicant is not consistent with PTO records.”

The petition under 37 C.F.R. § 1.78(c), a corrected ADS, and a request for a corrected filing receipt were filed on June 13, 2022.  The petition and corrected ADS seek to change the filing date of the provisional application, and the request seeks issuance of a filing receipt that does not state, “Data provided by applicant is not consistent with PTO records.”

The petition under 37 C.F.R. § 1.78(c) is not necessary because the filing date of a prior application is not an essential part of a benefit claim under 35 U.S.C. § 119(e) and because the original filing receipt lists the correct filing date for the provisional application.  Therefore, the petition is dismissed as moot.

A corrected filing receipt is enclosed.  The corrected filing receipt does not state, “Data provided by applicant is not consistent with PTO records.”



Any questions concerning this matter may be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Enclosure:	Corrected Filing Receipt